Hatch, J. (concurring):
I concur with Mr. Justice Ingraham in his opinion in this case save in one respect. Miss Clancey was in the employ of Wanamaker; she did the searching of the plaintiff and was confessedly acting for the defendants, so that they were liable for her acts. What she did involved .a restraint of the plaintiff’s person. Therefore a question was presented for the jury. The case, however, was not tried upon this theory. For the act of Blades I do not think the defendants were liable. There should, therefore, be a new trial.
Judgment and order reversed, new trial ordered, costs to appellants to abide event.